On January 15, 1997, it was the sentence and judgment of the court as follows: 1. That the defendant is guilty of violating the terms and conditions of the deferred imposition of sentence imposed on September 14, 1994 and on June 10, 1996 and the deferred imposition of sentence is hereby revoked; 2. The defendant is committed to the Department of Corrections and Human Services for appropriate placement into a community-based program, facility, or state correctional institution for a period of ten (10) years on each felony count, to run concurrently, with six (6) years on each count suspended subject to the existing conditions as set forth in the previous Judgments dated October 6, 1994 and June 10, 1996, with additional conditions as stated in the January 15, 1997 judgment. The Court hereby recommends the defendant be placed at a pre-release center. The defendant shall receive credit for 78 days for jail time served prior to this revocation sentencing.
On May 9,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Jeff Knutson, legal intern of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision *64of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 13th day of June, 1997.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
However, the Sentence Review Division does recommend that the defendant not be placed in Montana State Prison, but rather in a Pre-Release or the ISP program.
Done in open Court this 9th day of May, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Nels Swandal and Alternate Member, Hon. Robert Boyd.
The Sentence Review Board wishes. to thank Jeff Knutson^ legal intern of the Montana Defender Project, for representing Samuel T.‘ Stanford in this matter.